 1
     KEVIN T. HELENIUS                                              Judge: CHRISTOPHER M. ALSTON
 2   40 Lake Bellevue Suite 100                                     Chapter 13
     Bellevue, WA 98005                                             Hearing location: Seattle, WA
 3                                                                  Hearing date: July 22, 2021
                                                                    Hearing time: 9:30 a.m.
 4
                                                                    Response date: July 15, 2021
 5
                              IN THE UNITED STATES BANKRUPTCY COURT
 6
                        FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 7
     In re:                                      )    Case No. 19-12181-CMA
 8                                               )
                                                 )     RESPONSE TO MOTION TO CONVERT CASE
 9
     FREDELL L ANDERSON,                          )
10
                                                  )
              Debtor.                             )
11                                                )

12            COMES NOW Debtor, Fredell L. Anderson, by and through his attorney, Kevin T. Helenius,
13
     and responds to the Trustee’s Motion to Convert Case as follows:
14
              1.   Debtor has filed a Motion for Voluntary Dismissal. The hearing on the Motion for
15
                   Voluntary Dismissal is set for August 5, 2021.
16
              WHEREFORE, Debtor objects to the Trustee’s Motion to Convert Case and requests that the
17

18   motion be denied.

19                    DATED this 15 day of July, 2019.

20                                                    /s/ Kevin T. Helenius
                                                      Kevin T. Helenius, WSBA# 11064
21

22

23

24

25

26




     RESPONSE TO MOTION TO CONVERT CASE - 1                                             KEVIN T. HELENIUS
                                                                                      40 Lake Bellevue Suite 100
                                                                                         Bellevue, WA 98005
          Case 19-12181-CMA          Doc 79     Filed 07/15/21      Ent. 07/15/21 16:47:16 (425)
                                                                                              Pg.450-7011
                                                                                                   1 of 1
